                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MAURICE GODOY,                                   Case No. 18-cv-06650-HSG
                                   8                      Plaintiff,                         ORDER DISMISSING AMENDED
                                                                                             COMPLAINT WITH LEAVE TO
                                   9                v.                                       AMEND; DENYING MOTION FOR
                                                                                             DECLARATORY JUDGMENT,
                                  10        EDMUND GERRY BROWN, et al.,                      PRELIMINARY INJUNCTION,
                                                                                             RESTRAINING ORDER AND
                                  11                      Defendants.                        PARTIAL SUMMARY JUDGMENT
                                  12                                                         Re: Dkt. No. 23, 24
Northern District of California
 United States District Court




                                  13

                                  14                                            INTRODUCTION
                                  15           Plaintiff, an inmate at the California Substance Abuse Treatment Facility (“SATF”)
                                  16   proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff’s amended
                                  17   complaint (Dkt. No. 24) is now before the Court for screening pursuant to 28 U.S.C. § 1915A(a).
                                  18   Plaintiff has also filed a motion seeking declaratory judgment, a preliminary injunction, a
                                  19   restraining order, and partial summary judgment. Dkt. No. 23.
                                  20                                              DISCUSSION
                                  21   I.      Screening Amended Complaint
                                  22           A.        Standard of Review
                                  23           Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                  24   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                  25   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion of
                                  26   the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief
                                  27   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.
                                  28   § 1915A(b). Pro se pleadings must be liberally construed, however. Balistreri v. Pacifica Police
                                   1   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                   2           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   3   claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the

                                   4   statement need only ‘give the defendant fair notice of what the . . . claim is and the grounds upon

                                   5   which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted). “Although in

                                   6   order to state a claim a complaint “does not need detailed factual allegations, . . . a plaintiff’s

                                   7   obligation to provide the grounds of his ‘entitle[ment] to relief’ requires more than labels and

                                   8   conclusions, and a formulaic recitation of the elements of a cause of action will not do. . . .

                                   9   Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                  10   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                  11   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                  12           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
Northern District of California
 United States District Court




                                  13   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  14   the alleged violation was committed by a person acting under the color of state law. West v.

                                  15   Atkins, 487 U.S. 42, 48 (1988).

                                  16           B.      Procedural History

                                  17           Plaintiff’s initial complaint was dismissed with leave to amend because, among other

                                  18   things, it failed to comply with Federal Rule of Civil Procedure 20(a) in that it contained a wide

                                  19   variety of claims that happened over several years and at more than one prison, and named forty

                                  20   separate defendants. Plaintiff was instructed that in preparing an amended complaint, he could

                                  21   only allege claims that (a) arose out of the same transaction, occurrence, or series of transactions

                                  22   or occurrences, and (b) presented questions of law or fact common to all defendants named

                                  23   therein. Dkt. No. 9 at 2-3. The Court further instructed Plaintiff that claims arising out of events

                                  24   occurring at California Institute for Men (“CIM”) must be filed in the United States District Court

                                  25   for the Central District of California where CIM is located, and that claims arising out of events

                                  26   occurring at Mule Creek State Prison (“MCSP”) and/or Substance Abuse Treatment Facility

                                  27   (“SATF”) must be filed in the United States District Court for the Eastern District of California

                                  28   where MCSP and SATF are located. Finally, the Court dismissed all other plaintiffs except for
                                                                                           2
                                   1   plaintiff Godoy from the action without prejudice to pursuing individual civil actions. Dkt. No. 9

                                   2   at 4. The Court declined to allow joinder of the numerous plaintiffs and their claims, and also

                                   3   declined to certify the plaintiffs as a class action. Dkt. No. 9 at 4-5.

                                   4          C.      Amended Complaint

                                   5          The amended complaint suffers from the same deficiencies as the initial complaint. The

                                   6   amended complaint again fails to comply with Rule 20(a)(2) of the Federal Rules of Civil

                                   7   Procedure. Rule 20(a)(2) provides that all persons “may be joined in one action as defendants if:

                                   8   (A) any right to relief is asserted against them jointly, severally, or in the alternative with respect

                                   9   to or arising out of the same transaction, occurrence, or series of transactions or occurrences; and

                                  10   (B) any question of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P.

                                  11   20(a)(2). Similar to the original complaint, the amended complaint includes a wide variety of

                                  12   claims which do not appear to arise out of the same occurrence, including: (1) retaliation for filing
Northern District of California
 United States District Court




                                  13   grievances; (2) deliberate indifference to serious medical needs; (3) unconstitutional conditions of

                                  14   confinement; (4) violation of the Americans with Disabilities Act (“ADA”); (5) denial of access to

                                  15   the courts; (6) sexual assault; (7) false accusations; (8) deprivation of his property; (9) deliberate

                                  16   indifference to inmate safety; and (10) conspiracy. The amended complaint indicates that these

                                  17   various violations happened over several years and at more than one prison, some of which are

                                  18   located in the venue of either the Eastern District of California or the Central District of

                                  19   California. The amended complaint names over thirty separate defendants, and again seeks to join

                                  20   other inmates as co-plaintiffs.

                                  21          Because the amended complaint suffers from the same deficiencies as the initial complaint,

                                  22   the Court DISMISSES the amended complaint with leave to amend. The Court DENIES

                                  23   plaintiff’s renewed request to add additional inmates as co-plaintiffs, for the same reasons as set

                                  24   forth in the Court’s January 29, 2019 order dismissing the complaint with leave to amend.

                                  25          In preparing the second amended complaint, the Court advises Plaintiff as follows.

                                  26          First, the second amended complaint must comply with Rule 20(a)(2). Plaintiff may only

                                  27   allege claims that (a) arise out of the same transaction, occurrence, or series of transactions or

                                  28   occurrences, and (b) present questions of law or fact common to all defendants named therein.
                                                                                           3
                                   1   Plaintiff needs to choose the claims he wants to pursue that also meet the joinder

                                   2   requirements and present only those claims in this action. For example, plaintiff could choose

                                   3   to limit this action to only those claims that (1) arise out of the same event or set of events at San

                                   4   Quentin State Prison and (2) present a question of law or fact common to all the SQSP defendants.

                                   5   To pursue his other claims regarding events at other prisons or other events at SQSP, plaintiff

                                   6   must file separate individual actions, with each action challenging an event that arose out of his

                                   7   time at the specific prison.

                                   8          Second, the second amended complaint should comply with venue requirements. Pursuant

                                   9   to 28 U.S.C. § 1391(e), an action may be brought in either (1) the judicial district in which any

                                  10   defendant resides, if all defendants are residents of the State in which the district is located; or (2)

                                  11   the judicial district in which a substantial part of the events or omissions giving rise to the claim

                                  12   occurred. Accordingly, as explained in the Court’s prior order of dismissal with leave to amend,
Northern District of California
 United States District Court




                                  13   claims arising out of events occurring at CIM or Lancaster State Prison must be filed in the United

                                  14   States District Court for the Central District of California where CIM and Lancaster State Prison

                                  15   are located, and claims arising out of events occurring at MCSP or SATF” must be filed in the

                                  16   United States District Court for the Eastern District of California where MCSP and SATF are

                                  17   located. While plaintiff may have suffered numerous constitutional violations while incarcerated

                                  18   at California prisons, the Court will only grant relief with respect to events that happened within

                                  19   the Northern District of California.

                                  20          Third, the Court reminds Plaintiff that he need only provide a brief statement of the facts

                                  21   that give rise to each legal claim. Plaintiff should refrain from describing constitutional violations

                                  22   suffered by other prisoners. In order to organize his second amended complaint, plaintiff may

                                  23   want to number each legal claim and, underneath that claim, name the defendant who committed

                                  24   the constitutional violation and briefly describe the facts that give rise to the legal claim.

                                  25   II.    Motion for Declaratory Judgment, Preliminary Injunction, Restraining Order, and
                                              Partial Summary Judgment
                                  26
                                  27          The Court DENIES Plaintiff’s motion seeking declaratory judgment, a preliminary

                                  28   injunction, a restraining order, and partial summary judgment for the following reasons.
                                                                                           4
                                   1          Plaintiff seeks partial summary judgment regarding the liability of prison officials at CIM.

                                   2   Dkt. No. 23 at 10-13. The request for partial summary judgment is premature and must be denied

                                   3   without prejudice. As stated above, the Court is required to screen complaints in civil actions in

                                   4   which prisoners seek relief from governmental entities, officers or employees. 28 U.S.C. §

                                   5   1915A(a). Plaintiff has not yet filed a complaint that states cognizable constitutional claims, and

                                   6   service of Plaintiff’s complaint has not yet been authorized. Should this action proceed beyond

                                   7   the screening stage, the Court will order service and set a schedule for discovery and dispositive

                                   8   motions. At this juncture, dispositive motions such as plaintiff’s motion for partial summary

                                   9   judgment are premature and should be denied. Generally the denial would be without prejudice to

                                  10   re-filing at the appropriate stage of this litigation. However, as discussed supra, claims arising out

                                  11   of events occurring at CIM must be filed in the United States District Court for the Central District

                                  12   of California where CIM is located.
Northern District of California
 United States District Court




                                  13          Plaintiff seeks a preliminary injunction ordering (1) defendants to immediately provide

                                  14   plaintiff with “any and all” appropriate medical assistance; (2) defendants to accommodate his

                                  15   ADA needs; (3) defendants to provide the necessary follow-up treatments for various health

                                  16   concerns; (4) certain CIM defendants to remove false RVRs or stay-away orders; (5) certain CIM

                                  17   defendants to transfer him to the sensitive need yards and to a single cell; and (6) the SATF

                                  18   warden to transfer him back to CIM where inter alia he will be closer to his family. Dkt. No. 23

                                  19   at 13-15. Plaintiff seeks a temporary restraining order to ensure that he receives medical care and

                                  20   ADA accommodations. Id. at 16-19. Federal Rule of Civil Procedure 65 sets forth the procedure

                                  21   for issuance of a preliminary injunction. Prior to granting a preliminary injunction, notice to the

                                  22   adverse party is required. See Fed. R. Civ. P. 65(a)(1). Therefore, a motion for preliminary

                                  23   injunction cannot be decided until the parties to the action are served. See Zepeda v. INS, 753 F.2d

                                  24   719, 727 (9th Cir. 1983). A temporary restraining order may be granted without written or oral

                                  25   notice to the adverse party only if: (1) it clearly appears from specific facts shown by affidavit or

                                  26   by the verified complaint that “immediate and irreparable injury, loss or damage will result” to the

                                  27   applicant before the adverse party can be heard in opposition, and (2) the applicant’s attorney

                                  28   certifies in writing “any efforts made to give notice and the reasons why it should not be required.”
                                                                                          5
                                   1   See Fed. R. Civ. P. 65(b). Here, defendants have not been given notice and plaintiff has not

                                   2   shown that he has satisfied the elements to support an exception. In addition, plaintiff has not yet

                                   3   stated cognizable claims, and to the extent he seeks relief related to claims arising out of events

                                   4   that transpired at CIM, those claims must be filed in the Eastern District of California.

                                   5          Although plaintiff titled his motion as a motion for declaratory judgment, he does not

                                   6   specify in the motion what declaratory judgment is sought. If plaintiff generally seeks declaratory

                                   7   judgment as relief in this action, he may simply state that in his second amended complaint rather

                                   8   than filing a separate motion requesting declaratory judgment.

                                   9                                             CONCLUSION

                                  10          For the foregoing reasons, the Court orders as follows.

                                  11          1.      The Court DENIES Plaintiff’s motion for a declaratory judgment, a preliminary

                                  12   injunction, a restraining order, and partial summary judgment. Dkt. No. 23.
Northern District of California
 United States District Court




                                  13          2.      The Court DISMISSES the amended complaint with leave to amend. If plaintiff

                                  14   can cure the pleading deficiencies described above, he shall file a second amended complaint

                                  15   within twenty-eight (28) days from the date this order is filed. The second amended complaint

                                  16   must include the caption and civil case number used in this order (C 18-6650 HSG (PR)) and the

                                  17   words SECOND AMENDED COMPLAINT on the first page. If using the court form complaint,

                                  18   plaintiff must answer all the questions on the form in order for the action to proceed. An amended

                                  19   complaint completely replaces the previous complaints. See Ferdik v. Bonzelet, 963 F.2d 1258,

                                  20   1262 (9th Cir. 1992). Plaintiff may not incorporate material from the prior complaints by

                                  21   reference. Plaintiff may not change the nature of this suit by alleging new, unrelated claims in the

                                  22   second amended complaint. Failure to file a proper amended complaint in the time provided

                                  23   will result in the dismissal of this action without further notice to plaintiff. The Clerk shall

                                  24   include two copies of a blank complaint form with a copy of this order to plaintiff.

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                         6
                                   1         This order terminates Dkt. Nos. 23 and 24.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 11/26/2019

                                   4                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   5                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     7
